Citation Nr: 0214067
Decision Date: 10/10/02	Archive Date: 11/06/02

DOCKET NO. 00-06 905A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Whether new and material evidence has been received upon which
to reopen a claim for service connection for posttraumatic stress
disorder (PTSD).

2. Whether new and material evidence has been received upon which
to reopen a claim for service connection for bilateral knee
disorders.

3. Whether new and material evidence has been received upon which
to reopen a claim for service connection for hearing loss.

4. Whether new and material evidence has been received upon which
to reopen a claim for service connection for excessive sweating.

5. Entitlement to service connection for bursitis of the left hip.

6. Entitlement to service connection for loss of memory.

REPRESENTATION

Appellant represented by: Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from May 1970 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) primarily
from a July 1998 decision by the Waco, Texas, Regional Office (RO).
Since then, the veteran moved to Colorado and his file was
transferred to the Denver RO. The case also comes to the Board from
an October 2001 decision by the Denver RO which was originally
mailed to the.veteran on October 11, 2001, and remailed to a new
address on April 1, 2002.

The only issue addressed in the July 1998 RO decision was whether
new and material evidence had been received upon which to reopen a
claim of service connection for PTSD. The remaining issues were
addressed in a October 2001 RO decision, and are addressed in the
remand section of this decision.

2 -

FINDINGS OF FACT

1. A September 1994 RO decision denied service connection for a
psychiatric disorder including PTSD. The veteran was notified of
that decision, but a timely appeal was not perfected.

2. Some of the evidence received since the September 1994 RO
decision is neither duplicative nor cumulative, it relates to a
previously unestablished fact necessary to substantiate the claim,
and it is so significant that it must be considered in order to
fairly decide the merits of the claim.

3. When all of the evidence of record is considered, the
preponderance thereof is against finding entitlement to service
connection for PTSD.

CONCLUSIONS OF LAW

1. Since the September 1994 RO decision, new and material has been
received, and the veteran's claim of entitlement to service
connection for PTSD is reopened. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 3.156(a) (2001).

2. PTSD was not incurred in military service. 38 U.S.C.A. 1110,
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 3.303(a),
3.304(f) (2001); 66 Fed. Reg. 45 620 (Aug. 29, 2001) (to be
codified, in pertinent part, at 38 C.F.R. 3.102, 3.159, 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that in February 1972, the
veteran reported that immediate supervisors ordered him to do
things that did not make sense to him. Hence, he refused to carry
out their orders, nonjudicial punishment was meted out,

3 -

and he was being considered for court martial. He said he felt
persecuted and complained of anxiety. The impression was of an
immature personality in situational conflicts with authority. There
was no evidence of a psychosis or personality disorder.

In May 1971 records, he reported using LSD (lysergic acid
diethylamide) and was concerned whether it caused brain damage and
spots before his eyes.

While the appellant reported nervous trouble at his May 1972
discharge examination, clinical evaluation revealed that he was
psychiatrically normal.

In July 1972, the veteran claimed service connection for a "nerve
problem." Citing the aforementioned service medical records, an
October 1972 RO decision noted that an immature personality was a
constitutional or developmental problem and not a disability, and
denied service connection for a "nervous condition."

In March 1977, the veteran claimed service connection for a nervous
or mental disorder. In an April 1977 letter, the RO asked him to
submit evidence of a nervous condition.

In December 1978, the veteran claimed service connection for a
nervous condition. Citing the October 1972 decision, and a lack of
new and material evidence on the issue, a June 1979 RO decision
denied the claim. The veteran filed a Notice of Disagreement (NOD)
with the decision, and the RO issued a Statement of the Case (SOC)
in February 1980, but the veteran did not perfect an appeal.

In an undated Application for Medical Benefits, VA Form 10-10m,
filed with a VA medical center and received by the RO in May 1980,
the veteran said he could not work at times, and that he felt
depressed and had bad dreams. He gave a history of heroin addiction
and currently using marijuana and LSD. He requested medication for
nerves, headaches, and muscle aches. He was referred for
psychiatric consultation. Psychiatric hospitalization was judged
not to be needed, and he was referred to an alcoholism counselor.
The record noted that the veteran said he did not want alcoholism
counseling, and he left the hospital.

4 -

A report of November 1993 psychological testing noted that the
veteran was "self- referred." The history he gave included a
childhood marked by trouble with school and law enforcement
authorities, repeating one grade, expulsion from a school, and
dropping out of school in the tenth grade. He continued to have
trouble with law enforcement authorities after dropping out of
school, and a court gave him the alternatives of enlisting in the
service or going to prison. In service, he failed in two training
programs, signal and aircraft avionics, but completed an artillery
training program. In Vietnam, he reported first being assigned to
a artillery gun crew unit, and later transferred to an aviation
unit where he served as a helicopter door gunner. In Vietnam, he
reportedly drank heavily, and smoked marijuana laced with heroin
and opium. Upon his return to the United States, he was assigned to
Fort Hood where he reportedly felt discriminated against by
military authorities, went AWOL, was court martialed, and was
discharged from service.

The veteran said his use of alcohol and controlled substances
continued after service until he married in 1980. In addition, he
reported having problems with anger after service. He reported
being convicted of child abuse in 1984, and serving 4 and a half
years in prison. Reportedly the veteran was sexually abused in
prison. Currently, he was on parole and would be until April 1999.
Occupationally, he said he had had 40 to 50 jobs since service, and
currently worked part-time in a medical laboratory.

The veteran complained of headaches, memory deficit, difficulty
concentrating, sleep disturbance, possible night sweats, episodic
combat dreams and nightmares, and intrusive recollections of events
in Vietnam. However, the examiner described as quite "vague" the
veteran's descriptions of his activities in service and in Vietnam.

Psychological testing was "mildly suggestive" of PTSD: results were
above the cutoff on the Mississippi Scale', but below the cutoff on
the Keane PTSD scale on the Minnesota Multiphasic Personality
Inventory (MMPI). Other MMPI scales were suggestive of significant
levels of depression and anxiety, underlying rage and anger, and
possible blurring of reality distinctions in response to stress.
The

5 -

impression was probable PTSD with depression and anxiety, and
passive-aggressive and manipulative behavior trends at the Axis II
level.

In March 1994, the veteran submitted a statement regarding events
he said occurred in Vietnam, and a March 1994 examination report
from Forest Medical Clinic that showed that he fell at work.
Diagnoses included posttraumatic headaches, but did not mention
PTSD. He contended these documents supported his claim for service
connection for PTSD.

At a June 1994 VA psychiatric examination, the veteran reported
that he married three years before he went to prison in 1984 and
was divorced two years after he was sentenced. He had an eleven-
year-old daughter and a twelve-year-old son whom he had not seen
since going to prison. He reportedly had had 40 to 50 jobs since
service and currently worked full time in a medical laboratory. The
veteran referred to an incident in Vietnam when a civilian was
killed by friendly fire. He apparently was asked, and refused, to
sign a statement about the incident and, thereafter, was ostracized
in his unit. He requested transfer and was reassigned to an
aviation unit where he was a door gunner. He said he began to drink
and use drugs in Vietnam and continued to do so until 1981.
Currently, he lived alone, was quiet and reserved, had no friends,
and said he could not relate to people. He said he felt depressed
but did not cry. He had trouble sleeping and had nightmares, never
about the same thing, every couple of months. Some things on
television reminded him of Vietnam. Nevertheless, he sometimes
watched war movies.

The examiner reviewed the veteran's service medical records,
statements regarding events the veteran said occurred in Vietnam,
and the report of the November 1993 psychological evaluation.
Following mental status examination, the veteran was diagnosed with
a moderate, chronic generalized anxiety disorder. The examiner
opined that the veteran's anxiety probably had origins in Vietnam
but was aggravated by his time in prison. With regard to PTSD, the
examiner could not confirm a diagnosis of PTSD.

Following an August 1994 VA hospitalization the veteran was
diagnosed with PTSD, and a history of PTSD.

6 -

The September 1994 RO decision denied service connection for a
psychiatric disorder to include PTSD.

VA records show that the veteran attended, but minimally
participated in, nine sessions of VA PTSD group therapy between
October 1994 and March 1995.

At a January 1995 hearing, the veteran testified about events in
service and since. He said he was plagued by loss of memory which
he attributed to military service. He reported undergoing
biofeedback therapy for stress and anxiety due to a job- related
injury. A January 1995 hearing officer decision confirmed the
denial of service connection for PTSD.

In May 1995, the veteran requested examination by a board of three
psychiatrists, and he was afforded such an examination in October
1995. There he did not claim that he feared death while serving as
an air crew member, but said he was bothered by the death of a
civilian due to friendly fire. He claimed he was persecuted because
he refused to sign a statement about the incident. He said the
stress of military service caused him to drink and use marijuana,
heroin, cocaine, and barbiturates. He said, however, that he gave
up drugs and alcohol ten or twelve years earlier.

Examiners noted that the veteran was a high school dropout, that he
was convicted of false use of a credit card, that he spent 4 and
one -half years in prison for child abuse, and that he was on
parole until 1999. He had been divorced for nine years and lived
with a girl friend. At one time, he worked as a dental assistant
but was dismissed from that position after about five weeks.
Currently, he cleaned parking lots with a sweeping machine.

On mental status examination, the veteran was oriented, and
attentive to all three examiners, but he spoke very slowly,
mumbled, seemed to be cautious in his choice of words, and often
responded that he could not remember. However, examiners noted that
he was able to correctly recall events when it was in his interest
to do so. He denied depression and suicidal ideation, and said he
had infrequent nightmares

7 -

and seldom remembered their content. Examiners said the remainder
of the mental status examination was unremarkable.

Examiners noted that the veteran had participated in psychotherapy
at the VA mental health clinic, and he "somewhat hesitantly"
acknowledged it had been at least partially helpful. The veteran
reportedly asked how long his PTSD would last and when would he be
cured. He was encouraged to continue psychotherapy.

The examiners noted the findings, observations, and diagnostic
impressions of other examiners, and concluded, "after careful
discussion," that the proper diagnosis was mixed personality
disorder. The examiners specifically said the veteran did not
currently have PTSD.

A March 1996 RO decision denied service connection for PTSD.

In December 1997, the veteran said he had been attending counseling
at the Vet Center and sought to reopen his claim for service
connection for PTSD.

In April 1998, the RO requested records of the veteran's treatment
at the Vet Center. In a July 1998 letter, the Vet Center reported
that the veteran's first visit was in November 1993, that he said
then he was seeking service connection for PTSD and had been
referred there, that he made a total of 19 visits, that the "vast
majority of these visits were for parole compliance," and that the
content of the visits generally related to his relationship with
his significant other or his un- or underemployment. The author
noted that the veteran's affect was consistently flat or blunted
and his mood depressed. His lifestyle was dysfunctional and marked
by troubled relationships and difficulty obtaining and maintaining
gainful employment. The author also noted that, in view of the
veteran's military duties, it was likely that he was involved in
combat and experienced traumatic events.

The July 1998 RO decision found no new and material evidence upon
which to reopen the claim for service connection for PTSD.

8 -

February 1994 records from the VA mental health clinic, received in
February 1999, reflected diagnoses of intermittent explosive
disorder; personality disorder not otherwise specified, with
schizotypal/antisocial/passive-aggressive traits; and polysubstance
abuse in remission. In a March 1994 record, the doctor recorded "I
got the impression that his interest in counseling/therapy is
motivated significantly by secondary gain (parole, compensation
issues), as he implied that his previous therapy had been a
condition of his parole." Diagnoses included adjustment disorder
with mixed emotional features, history of intermittent explosive
disorder, and personality disorder not otherwise specified. A June
1994 record noted that the results of an MMPI were consistent with
an antisocial personality.

As the veteran had difficulty remembering appointments at the VA
medical center, and as he complained of a general memory loss, his
primary VA care physician had psychological testing conducted in
May 2000 to assess memory deficit, and to determine whether it had
a neuropsychiatric etiology, e.g., depression for which he had been
treated at one time, or an organic etiology, e.g., a head injury
sustained in 1990 followed by diagnosis of a seizure disorder. The
examiner noted that the veteran had moved from Texas to Colorado a
few months earlier. Hence, all of his VA medical records had not
yet been transferred and available for review. Available to the
examiner were VA electronic records, and some older records that
the veteran brought.

With regard to his military history, the veteran reported serving
in the artillery and as a helicopter door gunner in Vietnam. He
also told of the incident where another soldier had an accident
that destroyed part of his hand. The examiner said that the
veteran's experiences qualified as traumatic, that he reexperienced
the events, that he avoided traumatic stimuli, that he had
persistent symptoms of increased arousal, and that his scores on
the Mississippi Scale and on the Personality Assessment Inventory
were consistent with a diagnosis of PTSD.

The examiner concluded that the veteran demonstrated significant
deficits in attention, concentration, executive functioning,
problem solving, rule learning, and nonverbal reasoning, but not in
memory. She noted that it was not unusual for persons with deficits
in executive functioning to describe them as "memory

- 9 -

problems." She opined that the deficits were due to both organic
and psychological factors. She recommended psychological treatment
for PTSD, and felt that cognitive difficulties would improve if
psychological symptoms were alleviated.

In an addendum the examiner reported that the veteran returned with
his fiancee to discuss test results. His fiancee wanted to discuss
the appellant's apparent anti- social behavior, to include one
incident where the veteran pulled his car in front of a "little old
man" who then had to slow down to avoid hitting the veteran's car.
She believed that the veteran did this intentionally to torment the
"little old man." She reported that he yelled at people who felt
frightened and intimidated. The examiner said that these and other
behaviors reported by the veteran's fiancee should be addressed
during the course of treatment.

At a June 2002 travel Board hearing, the veteran testified about
his service in Vietnam. With regard to psychiatric or psychological
counseling or treatment, he said he was not receiving regular care
and last saw a sociologist about one year earlier.

Analysis

At the outset, the Board notes that the Veterans Claims Assistance
Act of 2000 (VCAA) was enacted during the pendency of this appeal.
Pub. L. No. 106-475, 114 Stat. 2096 (2000). VCAA is codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp.
2002). In addition, VA has issued implementing regulations. See 66
Fed. Reg. 45620, 45630-2 (August 29, 2001) (to be codified at 38
C.F.R. 3.102, 3.156(a), 3.159, and 3.326). VCAA, and the
implementing regulations, are liberalizing and, therefore, are
applicable to this case. See Karnas v. Derwinski 1 Vet. App. 308,
312-3 (1991).

VCAA describes duties on the part of VA to advise the claimant of
the evidence needed to substantiate a claim, and to inform the
claimant of the evidence VA will attempt to obtain and that which
the claimant must provide. 38 U.S.C.A. 5103(a). In addition, VA
must make reasonable efforts to help the claimant obtain relevant
evidence, and must notify the claimant of any failure of such
efforts. VA is not

10-

required to provide such assistance if there is no reasonable
possibility that it would aid in substantiating the claim. 38
U.S.C.A. 5103A.

The July 1998 RO decision addressed the facts of the case, and the
February 2000 SOC addressed the law and the shortcomings of the
veteran's claim. A June 2000 RO letter to the veteran explained the
concept of new and material evidence. July 2001 RO letters advised
the veteran of the provisions of VCAA, advised of the evidence
needed to substantiate the claim, and provided notice that
ultimately it was his responsibility to ensure that pertinent
evidence was received by VA. A May 2002 Supplemental SOC explained
why service connection for PTSD was not warranted under the
evidence and the law.

The file includes service personnel and medical records, numerous
statements from the veteran, records of his VA treatment, records
pertaining to non-VA health care, reports of VA psychological and
psychiatric examinations, and transcripts of the appellant's
hearing testimony in January 1995 and June 2002. Finally, in a July
2002 letter, the RO advised the veteran that his case was being
sent to the Board, and invited him to submit any additional
evidence he had directly to the Board. However, he has not done so.

Probative evidence, not included in the file, has not been
identified. The Board is unaware of any such evidence, and finds
that all probative evidence has been obtained. Since there is no
probative evidence not of record, it is not possible for VA to
notify the veteran of evidence he should obtain and evidence VA
would attempt to obtain. Cf Quartuccio v. Principi, 16 Vet. App.
183 (2002). In sum, the Board finds that VA has complied with the
notice and duty-to-assist provisions of VCAA.

As to the question of whether new and material evidence has been
received upon which to reopen a claim of service connection for
PTSD, the claim was denied in September 1994. He was notified of
that decision and Advised of his right to appeal, however, a timely
appeal was not perfected. Hence, that decision is final. 38
U.S.C.A. 7105 (West 1991). Final VA decisions are not subject to
revision on the same factual basis. Id. In order to reopen the
claim, VA must receive new and

- 11 -

material evidence. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a). "New and
material evidence" is evidence not previously reviewed by VA
adjudicators, that is neither cumulative nor redundant, that
relates to a previously unestablished fact necessary to
substantiate the claim, and that, by itself or in connection with
evidence previously assembled, is so significant that it must be
considered in order to fairly decide the merits of the claim. Id.

In this case, the RO previously determined that the veteran did not
have a clear diagnosis of PTSD. However, in May 2000 psychological
testing, the examiner reported that test results supported a
diagnosis of PTSD. That evidence is new, it relates to a previously
unestablished fact necessary to substantiate the claim, and it is
so significant that it must be considered in order to fairly decide
the merits of the claim. Accordingly, we agree with the RO that the
claim of entitlement to service connection for PTSD should be
reopened.

Turning now to the evidence and the applicable law, service
connection for PTSD requires medical evidence of a diagnosis of
PTSD, medical evidence linking the disorder to events in military
service, and credible supporting evidence that the events in
service occurred. 38 C.F.R. 3.304(f).

In this case, some of the medical evidence, particularly
psychological evaluations conducted in November 1993 and May 2000,
suggests a diagnosis of PTSD while other medical evidence, such as
February 1994 VA outpatient treatment records and June 1994 and
October 1995 psychiatric examinations, specifically rule out the
diagnosis. It is the responsibility of the Board to weigh the
evidence, including the medical evidence, and determine where to
give credit and where to withhold the same. Evans v. West, 12 Vet.
App. 22, 30 (1998). That responsibility is particularly onerous
where, as here, medical opinions diverge but, in weighing the
medical evidence, the Board may accept one medical opinion and
reject others. Id. Still, the Board cannot make its own independent
medical determination, and it must have plausible reasons, based
upon medical evidence in the record, for favoring one medical
opinion over another. Id.

12 -

With regard to medical evidence, an assessment or opinion by a
health care provider is never conclusive and is not entitled to
absolute deference. Indeed, the United States Court of Appeals for
Veterans Claims (Court), has provided guidance for weighing medical
evidence. The Court has held, for example, that a postservice
reference to injuries sustained in service, without a review of
service medical records, is not competent medical evidence. Grover
v. West, 12 Vet. App. 109, 112 (1999). Further, a bare conclusion,
even one reached by a health care professional, is not probative
without a factual predicate in the record. Miller v. West, 11 Vet.
App. 345,.348 (1998). In addition, an examination that does not
take into account the records of prior medical treatment is neither
thorough nor fully informed. Green v. Derwinski, 1 Vet. App. 121,
124 (1991). A bare transcription of lay history, unenhanced by
additional comment by the transcriber, is not competent medical
evidence merely because the transcriber is a health care
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).
Moreover, a medical professional is not competent to opine as to
matters outside the scope of his expertise. Id. citing Layno v.
Brown, 6 Vet. App. 465, 469 (1994). A medical opinion based on
speculation, without supporting clinical data or other rationale,
does not provide the required degree of medical certainty. Bloom v.
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion. is
inadequate when unsupported by clinical evidence. Black v. Brown,
5 Vet. App. 177, 180 (1995). Finally, a medical opinion based on an
inaccurate factual premise has no probative value. Reonal v. Brown,
5 Vet. App. 458, 461 (1993). In sum, the weight to be accorded the
various items of medical evidence in this case must be determined
by the quality of the evidence and not necessarily by its quantity
or source.

In this case, the May 2000 psychological testing was undertaken for
the specific purpose of assessing memory impairment and not to
determine whether the veteran had PTSD. Memory impairment was not
found, but other deficits were revealed that interfere with one's
ability to recall and respond. Thus, the suggestion that the
veteran has PTSD was somewhat adjunct to the real purpose of the
evaluation. More importantly, however, the examiner did not have
available all of the veteran's prior treatment records, so the
evaluation cannot be said to have been thorough or fully informed.
Green.

13 -

November 1993 psychological testing was "mildly suggestive" of PTSD
and the overall impression was "probable" PTSD. That conclusion
seems speculative, however, particularly in view of accompanying
findings of depression, anxiety, and a personality disorder that
included passive-aggressive and manipulative trends. Bloom.
Moreover, February 1994 records from the VA mental health clinic
reflect working diagnoses of intermittent explosive disorder,
personality disorder not otherwise specified with
schizotypal/antisocial/passive-aggressive traits, and polysubstance
abuse in remission. The examiner, at a June 1994 psychiatric
examination, citing the Psychological testing and earlier treatment
records, specifically could not confirm a PTSD diagnosis. Thus, the
November 1993 suggestion that the veteran has PTSD is discounted.

The Board notes that examiners have found that the veteran has not
enthusiastically pursued treatment, and therapists and counselors
who have worked directly with him have questioned his motives. For
example, March 1994 records indicated a concern that he was
motivated by secondary gain, and the Vet Center, in a July 1998
letter, reported only 19 visits by the veteran in nearly five
years, visits made primarily to comply with parole requirements and
oriented toward his problems with employment and interpersonal
relationships.

Most significant, however, is the October 1995 report from three
psychiatrists, who examined the veteran at his request.
Interestingly, these examiners noted problems with the veteran's
speech, and also noted that he was able to correctly recall events.
Their observations are consistent with May 2000 psychological
testing which found no memory impairment, but noted deficits in
executive functioning. These examiners thoroughly interviewed the
veteran, reviewed all of the treatment records and examination
reports, carefully discussed the case, and concluded that the
veteran had a personality disorder and did not have PTSD. The Board
is persuaded by this evidence, as well as other evidence set forth
above, that the veteran did not incur PTSD in military service.

In sum, new and material evidence has been received and the claim
for service connection for PTSD is reopened but, when all of the
evidence is reviewed, it is clear that the preponderance of it is
against the claim.

14 -

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the claim, the doctrine is not for application. 38 U.S.C.A.
5107.

ORDER

New and material evidence upon which to reopen a claim of
entitlement to service connection for PTSD has been received.

Service connection for PTSD is denied.

REMAND

Appeal from an RO decision is initiated by a timely-filed NOD and
completed, after issuance by the RO of an SOC, by a timely-filed
Substantive Appeal. 38 U.S.C.A. 7105. The veteran's applications to
reopen claims of entitlement to service connection for bilateral
knee disorders, hearing loss, and excessive sweating, as well as
his claims of entitlement to service connection for left hip
bursitis, and memory loss were denied by an October 2001 RO
decision. In April 2002, the veteran filed an NOD. Under Manlincon
v. West, 12 Vet. App. 238, 240-1 (1999), these issues are before
the Board.. However, they are not ripe for appellate review because
the RO has yet to issue an SOC and the veteran has not perfected an
appeal. Accordingly, they are remanded for appropriate action, to
include issuance of an SOC as well as full compliance by the RO
with the notice and duty-to-assist provisions of VCAA as defined in
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should notify the veteran of evidence needed to
substantiate the claims, and that ultimately it is his
responsibility to submit that evidence. The RO should

15 -

also notify the appellant that VA will assist him in obtaining
evidence if he sufficiently identifies the custodians of it.

2. The RO should issue an SOC, with instructions for completing the
appeal, as to the claims denied by the October 2001 RO decision.

The appellant has the right to submit additional evidence and
argument on the matters remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R BROWN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps to take if you disagree with our decision. We are in the
process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). Meanwhile, please note these important corrections to the
advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

16 - 



